Citation Nr: 0101217	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-21 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the hands.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

The veteran seeks service connection for residuals of 
frostbite of the hands.  He contends that while in combat his 
hands became cold and swelled.  Since that time, he has had 
tingling and numbness of the hand during cold weather.  
Review of the record shows that the veteran worked as a 
construction worker post service.  On VA examination in July 
1997, specific evaluation revealed paresthesia of the hands.  
Otherwise, clinical evaluation was normal.  After 
examination, the diagnosis was history of frostbite of the 
hands, cold injuries.  Given the foregoing, the Board finds 
that additional medical clarification is needed.  A symptom 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted, see 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), and in this 
case if a disability of the hands is present, a medical 
opinion addressing the etiology of the disability is needed.  

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
submit any available additional evidence 
to substantiate his claim, to include 
supporting statements from relatives or 
fellow servicemen.  The veteran should be 
advised that the failure to respond may 
adversely affect the ultimate disposition 
of his claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
residuals of frostbite of the hands since 
service.  After securing the necessary 
authorization for the release of such 
documents, the RO should contact the 
identified providers and request a copy 
of all such treatment reports, not 
already of record.  Medical facilities 
may should include the Phelps Memorial 
Health Center and High Plains Family 
Medicine PC.

3.  Thereafter, the RO should schedule 
the veteran for an examination by a 
neurologist, and an examination by an 
appropriate specialist of the arteries 
and veins, to determine the nature and 
etiology of any current disability of the 
hands, to include any residuals of cold 
injury.  The claims folder must be made 
available to each examiner for review 
prior to examination of the veteran.  
After reviewing the claims folder, each 
examiner should indicate in a report that 
he or she has reviewed the claims folder 
and pertinent records, and should specify 
whether the veteran currently has a 
disability of the hands.  If not, the 
examiner should so state.  If so, the 
examiner should identify any disorder(s) 
present and comment on the etiology of 
the disorder(s).  The examiner should 
opine whether it is at least as likely as 
not that the veteran's disorder(s) of the 
hands are related to cold exposure, to 
include during active service.  A 
rationale for all conclusions reached 
should be provided.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

The appellant has the right to VA compliance with the terms 
and conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


